In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-1079V
                                         UNPUBLISHED


    ANGELINE FLETCHER,                                       Chief Special Master Corcoran

                          Petitioner,                        Filed: October 21, 2020
    v.
                                                             Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                  Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                          Table Injury; Tetanus Diphtheria
                                                             acellular Pertussis (Tdap) Vaccine;
                         Respondent.                         Shoulder Injury Related to Vaccine
                                                             Administration (SIRVA)


John Robert Howie, Howie Law, PC, Dallas, TX, for petitioner.

Lynn Christina Schlie, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

       On July 25, 2019, Angeline Fletcher filed a petition2 for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.3 (the
“Vaccine Act”). Petitioner alleges that that she suffered a shoulder injury related to
vaccine administration (SIRVA) on July 27, 2016 after receiving a Tdap vaccination.
Amended Petition at 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters.




1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.

2   Petitioner filed an amended petition on June 18, 2020.

3 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
        On October 19, 2020, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at
1. Specifically, Respondent “determined that [P]etitioner has satisfied the criteria set forth
in the Vaccine Injury Table (‘Table’) and the Qualifications and Aids to Interpretation
(‘QAI’). That is, [P]etitioner had no relevant history of pain, inflammation, or dysfunction
in her right shoulder; her pain and reduced range of motion occurred within 48 hours of
receipt of an intramuscular vaccination; her symptoms were limited to the shoulder in
which the vaccine was administered; and no other condition or abnormality was identified
to explain her symptoms.” Id. at 4-5 (citations omitted). Respondent further agrees that
“[t]he scope of damages to be awarded is limited to petitioner’s SIRVA and its related
sequelae only.” Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                    s/Brian H. Corcoran
                                    Brian H. Corcoran
                                    Chief Special Master




                                              2